Situation in Georgia (debate)
The next item is the Council and Commission statements on the situation in Georgia.
Mr President, we are touching on many different areas here this afternoon, and that is what is so wonderfully exciting about sitting here in the Council Presidency chair. The subject that we are now going to debate is Georgia. It is an issue that I know interests the European Parliament and that I personally have very strong feelings about. Right at the start, I would like to make it clear that the EU is giving its full support to the stabilisation and normalisation of Georgia and to democratic reforms in the country.
We are assisting Georgia in several very specific ways: through the EU monitoring mission (EUMM), through our active involvement and our key role in the talks in Geneva, and through increased EU financial aid to ease the humanitarian situation and to support Georgia's economic recovery.
With the launch of the Eastern Partnership, the EU has strengthened relations with Georgia, as well as with other countries. We are offering an opportunity to upgrade relations by means of an association agreement and extensive free-trade areas. Georgia's goal is, of course, to achieve stability and prosperity. We will help them do this. However, in order for genuine progress to be made, Georgia must maintain its focus on democratic reforms. We attach a great deal of importance to issues relating to good social management and human rights. We appreciate the fact that Georgia is determined to continue with its democratic reforms and is particularly resolute about a second wave of reforms.
Becoming an established democracy where citizens enjoy fundamental freedoms and human rights will bring major advantages for Georgia. It will benefit the country itself and the people who live there, of course, but it will also be beneficial through the creation of better opportunities for those living in the separatist regions. The political environment is challenging. Talks between the government and the opposition must continue to work towards a consensus on the central elements of institution building and on issues relating to constitutional reforms, election reforms, freedom of the media and human rights. Georgia's government must also continue to maintain contact with the opposition and civil society.
The EU is prepared to provide assistance for this. In addition to the cooperation described in the European Neighbourhood Policy action plan, the Eastern Partnership's bilateral track is providing a special opportunity to make progress in this area. We are also looking at negotiation directives for an association agreement with Georgia and with Armenia and Azerbaijan. The process of upgrading our relations with these countries will be guided by the principles of participation, differentiation and conditionality, as well as that of shared responsibility. We welcome Georgia's commitment to working to improve relations with the EU on the basis of the perspective that the Eastern Partnership creates.
The EU monitoring mission is a very important factor for promoting stability under the present circumstances. The mandate has now been extended until September 2010. Our focus is on measures to promote trust between the parties. Following the Geneva agreement on incident prevention and response mechanisms, the monitoring mission is playing a prominent part in coordinating the mechanisms between the different parties. I am referring here to the Georgians, the Russians and the de facto authorities in South Ossetia and Abkhazia.
Despite some difficulties, the parties have reached agreement on a number of points, including the establishment of a 'hotline' to deal with security-related matters at the administrative borders of South Ossetia and Abkhazia. The monitoring mechanism has used this to reduce tensions between the parties following the incidents in the Black Sea and to resolve an incident at South Ossetia's administrative border in which 21 Georgian citizens were detained and then later released.
The monitoring mission will continue to work with the parties involved. The transition from incident prevention to measures to promote trust will be important in normalising the situation. The mission is monitoring newly-built settlements, the resettlement of internal refugees from the war in August last year and the facilitation of contact between internal refugees and the Georgian authorities, NGOs and international organisations. In this regard, it is clear that almost all of the internal refugees who were displaced by earlier conflicts are still living in conditions that do not meet international minimum standards, although the situation has improved since 2008. The mission will continue to help wherever it can to facilitate contact with the authorities.
One event that is of key importance for the mission was the implementation of two memorandums of understanding with Georgia's Ministry of Defence and Ministry of Internal Affairs. However, we are being vigilant with regard to the risk that the Georgian authorities will cease to apply the memorandums of understanding, as there is a lack of mutual trust between the parties.
As you as aware, a report was published recently by the Independent International Fact-Finding Mission on the Conflict in Georgia. All of the parties involved, and the international community as a whole, can learn from this report. However, it must be seen in its entirety and not viewed selectively. The EU has consistently reiterated its unswerving support for Georgia's sovereignty and territorial integrity within its internationally recognised borders. It is our firm conviction that an international presence is required in Georgia and we will work to secure that. We regret that, despite support from the majority of States, it was not possible to reach an agreement in the case of the OSCE.
The EU's position has not changed in respect of the agreements of 12 August and 8 September. Russia must implement these agreements in full. In this regard, there are still some important issues to resolve, for example, the border controls and the EU's general access to the territories of the two breakaway provinces. We will raise these issues in our talks with Russia.
We also need to look forwards. In this regard, the talks in Geneva are extremely important, even though they will be difficult. It will be the only place where representatives from all parties will be present and it is important for us to actually be able to have pragmatic discussions concerning the non-use of violence and on international security arrangements. This is the only practicable way forward and we are looking forward to the consultation that is planned for the end of January 2010. That should be of benefit to everyone who is trying to achieve long-term stability and development for Georgia and for the region as a whole.
Member of the Commission. - Mr President, President-in-Office of the Council, dear future colleague, honourable Members, it is a pleasure to be here. Let me also say it is a delight to have an opportunity again to share views with you on Georgia.
As you are aware, over the last two years, Georgia has been through very difficult times, both externally and internally.
The war with Russia in August last year, which was just mentioned, left wounds across the whole region and Georgia is still struggling with basic issues such as the essential needs for more than 200 000 displaced people, some of them already uprooted since the beginning of the 1990s. And internally, last year's conflict has increased tensions within Georgia. So disputed elections, for instance, led to months of street protests.
We are doing our utmost to help the country take the necessary steps to resolve the difficulties. First and foremost, the implementation of our pledge of assistance of up to EUR 500 million in support of Georgia's recovery is being honoured by us. The implementation of the post-conflict assistance package is proceeding well and the living conditions of many have already been improved.
We are keeping our promises, and our very substantial assistance is providing assistance for the resettlement of the IDPs, but also for economic stabilisation and support to Georgia's infrastructure. In the coming days, the Commission will also release the first tranche of EUR 46 million of macrofinancial assistance in grants to Georgia, another part of this comprehensive package.
However, if we are to succeed in helping Georgia out of its current difficulties, Georgia must also deliver more, in particular, in three areas.
First, Georgia should promote further democratic reforms. Democracy, rule of law, respect for human rights and fundamental freedoms are the backbone of our relations with all our eastern partners, and the Georgian President's statement earlier this year announcing a 'new wave of democratic reforms', and stating that Georgia's response to Russian aggression will be more democracy, more freedom and more progress, was very welcome.
The local elections in Tbilisi in May will be a test of these commitments, and the local elections will be very important as the Tbilisi mayor will be - for the first time - elected by direct suffrage.
This presents a major opportunity for Georgia to restore its citizens' trust in the electoral process - and one that must be seized, since the shortcomings of the electoral system remain a significant potential source of political instability in Georgia.
The second area where we need Georgia to deliver is in demonstrating 'strategic patience' in the aftermath of the conflict. This is the wording of President Saakashvili himself. As you know, the European Union played a major role in bringing an end to the hostilities, and will continue to work for a durable solution.
We will not waver in our support, as was said, for the territorial integrity and sovereignty of Georgia. And we will do all we can through our monitoring mission and mediator role at the Geneva talks to work for a normalisation of the situation.
At the same time, the isolation of the breakaway regions will not help efforts for conflict resolution. On the contrary, a smart policy of engagement with Abkhazia and South Ossetia is needed.
We therefore appreciate the stated Georgian policy of strategic patience, which increasingly recognises the need to maintain links with the breakaway regions without restrictions, in the interest of citizens, and of re-establishing stability in the region.
The Government of Georgia's efforts to design a state strategy for the regions of Abkhazia and South Ossetia deserve our support, particularly any effort for closer work in favour of its population.
However, we remain concerned that the Law on Occupied Territories - if too strictly implemented - may unnecessarily increase frictions with the entities and thus complicate the delivery of assistance. The danger is that it will impede economic relations and ensure that steps to normalise day to day contacts cannot take place. In spite of the very good advice from the Council of Europe's Venice Commission, this law has not yet been amended by Georgia, and we will continue to urge Georgia to make the suggested adjustments.
My third point is that Georgia should actively prepare for negotiations for a new EU-Georgia association agreement in the context of the European and Eastern Partnership. We are not sparing any effort to support Georgia.
Preparations for the establishment of a new legal framework for our bilateral relations are proceeding quite well. We have swiftly prepared the negotiation directives for an EU-Georgia association agreement, which are now currently under discussion in the Council. The draft negotiation directives include the future establishment of a deep and comprehensive free trade area.
We have already presented to Georgia key recommendations for steps to be taken before we can judge the country ready to embark on this area of negotiations. Georgia's resolve to use the run-up to the negotiations to speed up its own preparations is wise, and I think it is essential that it tackles the key recommendations very actively.
Meanwhile, negotiations on the EU-Georgia visa facilitation and readmission agreements were completed at working level in November, and we are now awaiting final approval on both sides. These agreements are a milestone in our partnership, demonstrating once again the concrete benefits that our closer relationship can bring for the people of Georgia. Enhanced mobility will go hand in hand with enhanced security. I recently signed a joint declaration on a mobility partnership between the European Union and Georgia which now will be completed.
To conclude, we remain deeply committed to supporting Georgia in these difficult times. We are offering new opportunities that can bring tangible benefits to the country and its citizens, but Georgia also has to help itself, and, if it takes good decisions, we will then be there to help every step of the way.
on behalf of the PPE Group. - Mr President, I am very impressed by the very thorough picture that the President-in-Office and the Commissioner have painted of the present state of relations. The EU's relationship with Georgia does raise very far-reaching questions about what we are about, what the EU is, and what we aspire to be. It could be that this relationship could turn out to be a test case of our commitment to values of solidarity, human rights and democracy - our proclaimed values.
It is clear enough that Georgia - both the elites and society - see the country as belonging to Europe. At the same time that country - let us admit it - is in a precarious situation, as Russia, the former colonial power, has not given up its aspiration to reclaim some kind of overlordship over Georgia or, indeed, over the rest of the Southern Caucasus. It is in this sense that there are many people in Russia who do not take Georgia's status as an independent state seriously, and take the view that Georgia's return to Russia is just a question of time. This leaves the great majority of people in Georgia feeling decidedly insecure. That insecurity has been markedly intensified in the light of last year's conflict with Russia. No country likes to be stripped of its sovereign territory, as Georgia was.
All this affects the EU - hence the significance of the Eastern Partnership. Georgia sees itself as having a European future, not least as a guarantee of its security. Obviously, there is also the Southern Caucasian energy corridor, which is a future lifeline for Europe's energy supplies. These would be compelling enough reasons for the European Union to take Georgia's European aspirations seriously, as we obviously do, but there is also a final argument, which is that, if Europe neglects these aspirations, then our own credibility in the world will come into question and our opponents will be delighted by this demonstration of Europe's weakness.
Mr President, ladies and gentlemen, in my opinion, the difficult situation in Georgia calls for particular care in combining the defence of international law with a pragmatic approach and a sense of responsibility.
We think that the EU was right to reaffirm its support for Georgia's territorial integrity and sovereignty and, at the same time, we welcome the prudence shown in taking note of the elections in Abkhazia, which we feel is consistent with a method based on the constant pursuit of dialogue and political debate and on support for democratic processes. The internal development of the region and the evolution of the international context underpin this decision to seek dialogue and further increase Europe's responsibility in the various areas in which it has made commitments: the Commission's initiatives in support of the democratic process in Georgia and in support of the refugees, efforts to keep the Geneva talks alive and the activities of the European monitoring mission, this last all the more valuable and vital since it is currently the only international mission in Georgia.
We welcome the work undertaken by the mission and its contribution to the stabilisation of the region, to the functioning of the incident prevention and response mechanism and to the arduous process of rebuilding of trust between the parties. At the same time, we are aware that the development of the democratic process, with regard to which we must be generous and exacting, and the association agreement, could be the key for lasting change in Georgia.
on behalf of the Verts/ALE Group. - (DE) Mr President, Madam President-in-Office of the Council, Commissioner, I would like to discuss two subjects in particular. The first is the relationship between economic aid and support, on the one hand, and democratic development, on the other, and the second concerns some fundamental questions addressed in the Tagliavini report.
Mrs Ferrero-Waldner, you have rightly said that financial and economic support for Georgia is needed and that the European Union should continue to provide it. You have also placed three conditions on the provision of this support, which are democratic reform, basic freedoms and legal certainty. One question is particularly important to me. In the past, it was sadly the case that Georgia and its government purchased huge quantities of arms, in particular, in the run-up to last year's conflict. How do you intend to ensure that the European funding is not used for this purpose?
Secondly, I would like to mention a human rights case which the Council of Europe and Mr Hammerberg have also addressed. Two teenagers in South Ossetia are still in custody, although Mr Hammerberg was promised that they would be released. Have you taken any measures in this respect? Do you think it is likely that they will be released in the near future?
One last point: the Tagliavini report has clearly described for the first time how the conflict came about with the build-up of xenophobia and the language of hate. What will the Commission and the Council do in this area in order to defuse the situation and to make it clear that these things are the precursors to armed conflict and that it is important to put an end to them before they even begin?
Mr President, I will not conceal the fact that I am disappointed by both the statements we have heard. Today, here in the European Parliament, we, the representatives of European Union authority, are quite rightly stressing the role of democracy. We are lecturing President Saakashvili on the changes which he has to introduce in his country. I would like to say he has already brought in very many changes, and the Georgia of today and the Georgia of a few years ago are completely different countries. However, we have not forgotten that today, Russian tanks are to be found on a large part of Georgia's territory. Fellow Members, if you think Russian tanks have, at any time in history, brought democracy to anyone, you are profoundly mistaken. Russian tanks do not bring democracy, Russian tanks bring subjugation.
We are talking, today, about the situation in Georgia, but in the Council representative's speech, we heard the word 'Russia' once, while of course, it is Russia which is the key to the situation in Georgia. I am not saying that everything in Georgia is ideal. There is certainly much which needs to be improved. However, the Russians are laughing in our faces by not realising the five-point agreement negotiated on behalf of the European Union by President Sarkozy. I have to ask: why are Russian army units still present in the village of Pereva? Has that matter ever even been mentioned to the Russians?
If we are talking about the necessity of democracy, human rights, tolerance and freedom of speech, I subscribe to it all. However, do we think Russia is promoting these values in Georgia today, or that the Russian aggression against Georgia is part of a fight for democracy? No, it is an act of brutal imperialism. We, as the European Union, should oppose that brutal imperialism. Only then will what we say be credible to our Georgian friends, when we tell them there is still much they must do - and I agree with this - for their country to meet fully our European standards.
However, we must not point the finger at Georgia when, on the other hand, we have Russia, where inconvenient journalists are murdered, where the language of hatred towards neighbours and minorities is the official language of the media, and is the language of leading Russian politicians. We must say 'no' to this, because then we will be able to be credible in what we say to all other countries, including Georgia, about democracy. I want to appeal to the European Union to defend the territorial integrity of Georgia firmly and resolutely in the name of values which we all share, and to defend freedom and democracy in Georgia against Russian aggression.
(DE) Mr President, Commissioner, in my opinion, the EU's foreign policy in this region is not really coherent. The Caucasus is known to be an energy transit region in the same way as Russia, which is an important strategic partner and of major significance to us. Given the sensitivity of the situation, the EU has allowed itself to be tricked by President Saakashvili in the Georgian crisis, possibly under the influence of the US-dependent approach of some Member States. Political short-sightedness in the Georgian crisis will not only widen the internal divide within the Union, but will also put massive strain on relations with Russia. The reckoning will come in the form of the gas dispute. It remains to be seen whether the new people at the head of the EU will prove their worth in this case.
If Brussels genuinely wants to uphold human rights, then it should intervene in Georgia with regard to possible electoral manipulation, working conditions that are the equivalent of slavery and restrictions placed on the right to demonstrate which are in breach of the Charter of Fundamental Rights.
Brussels should adopt a balanced approach with regard to the Georgia question by taking equal account of the legitimate interests of both Georgia and Russia.
Mr President, when I was still a young boy, my country was invaded by the Soviets. At my primary school, we had to learn several new songs. One of them was Georgian in origin, about a girl whose name was Suliko. The occupation was bad in every way; only that song was nice.
Many years have passed, and recently we came across this girl Suliko again, this time with her dark eyes full of tears and showing signs of having been beaten. She was abused once more a year ago - robbed, beaten and raped. We, the 27 EU gentlemen, are staring at her afterwards and talking in a strange manner: How it could happen? What did she do wrong? Did her behaviour irritate the rapist? That is exactly what he says: 'She was provocative'! Did she oppose his demands? That would be unwise: nobody, especially the robber and rapist, may be antagonised or demonised. She could have been more flexible, meeting the assaults softly, but she tried to defend herself for two full days - that was her greatest mistake. Nobody can now say who the attacker was: he says she attacked him.
That is the situation in a distant country court on the outskirts of Europe, where the big landlord esquire cannot be sentenced in any case - but she can. Thus, we now have a fresh problem caused by her, as our business with Mr Rapist has been slightly damaged. The next time, Mr Rapist is given our special pill 'Mistral' to increase his male capacities.
Ladies and gentlemen in Europe, do not waver around the next war in this way.
(HU) I would like to thank Commissioner Ferrero-Waldner and especially Cecilia Malmström, who is currently among us as a minister but is soon to be a commissioner as well. I would also like first to briefly express my sincere thanks for the report, which contained some very important information. Please also allow me to say that since the last two enlargement rounds, the European Union's eastern neighbours have, in fact, moved very close to the European Union, which is a valuable development from numerous perspectives, not only because of the geographical proximity, but partly because of a foreign policy based on the idea of spheres of Russian influence, not to mention the increased importance of energy security.
From this perspective, the Eastern Partnership programme is of paramount importance, as it can also ensure differentiation, yet it still clearly establishes closer ties with these countries. Georgia is the country in the Caucasus region which is most committed to the European Union's values. I would like to mention and emphasise a couple of matters, starting with the preparations for the visa facilitation process. This measure is not only important from a human relations perspective, but it is also important because we know that South Ossetian and Abkhazian citizens who are Russian passport holders are already enjoying the benefits of this, which has created such tension that this is only aggravating the situation further. The second matter I would like to stress is that there are unresolved conflicts in four of the countries which come under the Eastern Neighbourhood policy, something we must give our fullest attention to.
Finally, I would like to thank Commissioner Ferrero-Waldner for all the efforts she has made to bring this region closer to the European Union.
(CS) The European Parliament is monitoring the situation in Georgia closely and devoting much attention to the country. European Parliament President Jerzy Buzek met President Saakashvili at the end of October, while at the beginning of November, at a joint meeting of the Committee on Foreign Affairs, the delegation for cooperation with Russia and the delegation for cooperation with the South Caucasus countries, Members of the European Parliament discussed the Tagliavini Report on the situation in Georgia and at its extraordinary meeting in Strasbourg on 26 November, Members of the delegation for the South Caucasus met Georgian Government minister, Giorgi Baramidze.
We always support the territorial integrity and sovereignty of Georgia. We support a peaceful solution to the situation in Georgia and to the conflict between Georgia and Russia. We are pushing for peace observers to have access not only to areas administered by the Georgian Government but also to occupied areas. At the same time, we are pushing for the possibility of delivering humanitarian assistance to these occupied territories as well. We are concerned about the situation of the refugees, who have had to leave their homes under pressure and cannot return to them, and we appreciate the efforts made by the Georgian Government towards securing dignified living conditions for all of the refugees. We call strongly on both parties to the conflict to abide by the ceasefire agreement and to fulfil the undertakings which they made towards a peaceful resolution.
(RO) Ladies and gentlemen, several years ago, there were voices which sharply criticised those who supported the strategic importance of the Black Sea region to Europe. However, time has shown that Europe is closely linked to these countries in the Black Sea region.
Georgia is of particular strategic importance in the Black Sea region for energy security, as supply routes such as the Nabucco gas pipeline, the Baku-Tbilisi oil pipeline and the oil terminal at Supsa are closely linked to the stability of this country. The conflicts which took place in Georgia in August 2008 highlighted that any unresolved conflict can reignite at any time, with severe repercussions for the entire region's stability and security.
It is our duty to lead Georgia to the Euro-Atlantic zone of stability and security, even though Russia's influence is still very strong. It is just as necessary to recognise the right of refugees, displaced persons and their dependants to return to Abkhazia, irrespective of their ethnic origin.
At the same time, the fact that Russia has granted citizenship to the inhabitants of Abkhazia and Ossetia puts Georgian citizens at a clear disadvantage as there is no visa agreement yet in place from the EU, although we earlier heard the Commission's representative saying that measures are being taken in this direction.
Romania has been involved as part of the EU monitoring mission in Georgia, both at operational level and on the ground, also as part of the headquarters in Tbilisi. Our country is also maintaining its commitment to making special efforts to bring Georgia closer to the EU and NATO. In addition, we are going to send a national expert who will operate from NATO's office in Tbilisi. We welcome the stance of the EU Presidency. We will not recognise, under any circumstances, the so-called states created illegally and as a result of conflict in separatist regions, nor election proceedings organised illegally, such as those carried out recently in Abkhazia. The president of the pro-Russian Georgian separatist republic won the election with 59.4% of the vote. I must also mention that none of the five presidential candidates rejected completely the idea of reunification with Georgia.
(EL) Mr President, the European Union has a responsibility to make a decisive contribution to stability in its immediate neighbourhood, with respect for international law and belief in its principles.
With Georgia in particular, we must stand by our position on respect for territorial integrity and the country's internationally recognised borders. At the same time, however, we must also take account of the reality of unresolved conflicts. The European Union must be able to mediate and to make a constructive contribution to both sides, Georgia and Russia, so that a solution can be found.
At the present juncture, there are three main messages that we need to send:
Firstly, that unilateral and violent solutions are not acceptable; secondly, that the debate on whether or not Georgia should join NATO is untimely and that, on the contrary, emphasis should be placed on the continuation and successful outcome of the Geneva talks and, thirdly, that the mission of EU observers in Georgia is a factor for stability and confidence building. Its positive contribution should therefore be recognised, its action should be strengthened and it should be encouraged to continue its efforts, especially in the field of violations of human rights and international humanitarian law.
(PL) Mr President, unfortunately, neither in the speech of Mrs Malmström nor in that of Mrs Ferrero-Waldner did we hear about what we are really facing in Georgia. I refer to the dramatic humanitarian and human situation. I had the impression that neither we nor the two ladies are responsible for the lack of reaction from the European Union.
The situation is, indeed, dramatic. The six-point agreement is not being implemented. Ethnic cleansing is being carried out in Georgian territory. The Georgian language is banned in many places. Our mission to Georgia is not being permitted to carry out its work in many places, and it is we who are responsible for this. Mrs Ferrero-Waldner spoke about the long-term macrofinancial assistance which is foreseen for Georgia, and that we are going to have an association agreement with Georgia. This is all very well, but a question we all must answer is: what have we done about this? I feel deeply disappointed, not only by what has been said here today by the people responsible for this policy, but also by EU policy itself.
(PL) Commissioner, Mrs Malmström, in contradistinction to my Polish fellow Members, I am not going to be so critical in my evaluation of European Union activities in this area, because I want to express satisfaction at the Council statement of 12 December, which comments unequivocally on the recent Presidential elections in Abkhazia. I also want to stress support for the European Union's activities, because the EU is unequivocal in its recognition of the independence of both these regions at international level. I know what I am talking about from my experience of dealings with Belarus.
Nonetheless, I agree that the European Union must be resolute in the matter of enforcing the six-point ceasefire plan negotiated by President Sarkozy. I say this especially in view of the disturbing declarations of the High Representative for Foreign Affairs, Mrs Ashton, that she is going to conduct quiet diplomacy. I hope quiet diplomacy will not mean consent to the breaking of agreements made on behalf of Russia with representatives of the European Union.
(LV) Thank you, Mr President, ladies and gentlemen, I would like to put a question to those who are defending Mr Saakashvili's position: have you been to South Ossetia? Have you seen what Georgia's army did with Zhinvali? I was there at the time of the war and I saw it all myself. What the Georgian state authority did is a crime against the people of Ossetia and Abkhazia. In relation to the occupation, I have spoken with many people from Ossetia and Abkhazia. The inhabitants of Ossetia and Abkhazia do not want to live in the same country as Mr Saakashvili. If anybody still wants to solve this major international problem with weapons, as Mr Saakashvili did, then there is a very fine Russian expression: 'Zamučujutsja pilj glatatj'. It means that success will never come. Thank you.
(PL) Mr President, if the Union does not support Tbilisi politically and economically, we will make it easy for Russia to realise its neo-imperialistic policy towards Georgia, and this will destabilise the situation in the Caucasus still further. Therefore, the Union must try harder.
When we reiterate our support for territorial integrity, do we realise that the six-point plan is, in fact, not being observed at all? On the one hand, we say we want a democratic, free and territorially intact Georgia, while on the other, our monitors are not being admitted to areas along the borders with the separatist republics. Another cause for concern is the phenomenon of kidnappings, which have become routine practice for Russia in the occupied zones. At the beginning of November, several teenagers became victims of this. The youngest is barely 14 years old. The Kremlin is evidently trying to discredit the President of Georgia by attempting to show that he is not able to ensure the security of his citizens. The destabilising activities of Russia are creating an enormous threat to the security of residents of the border areas and are leading to an escalation of the conflict in the region.
Mr President, we must act more decisively, because a territorially intact and democratic Georgia means greater security for the European Union and Europe.
(ET) Mr President, Commissioner, Minister, ladies and gentlemen, some time ago, when we were discussing Georgia, I reminded you that, on the eve of the anniversary of the fall of the Berlin Wall, it was the right time to raise the question of when we could mark the day when South Ossetia and Abkhazia would once again be united with their mother country, Georgia. Today, we do not have an answer to this question, although in all our documents, whether in this European Parliament or in other institutions, we stress the importance of Georgia's territorial integrity from the point of view of international law, and it is for the sake of this that we are all standing here.
Last week, a very good discussion took place in Brussels with Carl Bildt, the representative of the country holding the Presidency, who called Georgia a litmus test for the European Union, specifically in connection with the question of whether we will some day be able to stand up for the idea that Georgia's territorial integrity should be restored, and that all human rights and refugees' rights should be handled as envisaged by international law. I am in agreement with all my colleagues who have referred to a bad human rights situation here - it cannot be accepted.
Last but not least, though, I want to make a request. Last week, I met with the Georgian deputy prime minister, Giorgi Baramidze, whose big, big request was: please, please, please, European Union, do something in terms of preventative diplomacy in order to prevent a possible escalation of any further conflicts.
Mr President, I can only agree with the statement that Georgia's best response to Russian aggression must be more democratic reforms.
At the same time, the EU has its own responsibility because, as has rightly been said, EU-Georgia relations will become a test case for the success of the Eastern Partnership and the EU's role in the region.
Considering the importance of Georgia, I wonder whether Georgia was discussed during the recent EU-Russia Summit, because Russia is not implementing the six-point agreement and the EU mission is in the embarrassing situation of not being allowed into the separatist territories. The EU should take a stronger position on this case.
Commissioner, you mentioned EUR 46 million in aid. I would just like to ask whether that aid will reach Georgia this year. What will be the timetable?
(PL) I think that in the light of our discussion, we should go back to what Mrs Malmström said at the outset - Georgia needs a new and extensive openness from the European Union. This should comprise macrofinancial assistance along with the rapid and immediate commencement of talks, as far as this is possible, on an association agreement. It should also comprise the commencement of talks - this is my third point - on visa facilitation, and, finally, we should enable Georgia to guarantee its security by opening up the way for it to join NATO.
However, I think that, today, not even this matter is the reason why I want to speak in this part of the discussion. I would like to put a rhetorical question to Mrs Ferrero-Waldner: do you not wonder why almost all the speakers have drawn attention to the matter of the Sarkozy Plan? Please answer this question. Please tell us why, neither in your initial speech nor in your further statements, nor in Mrs Ashton's statements, has no one heard an answer in the form of a simple assessment of whether the Sarkozy Plan has been implemented or not? Is it really the case that the most important institutions of the European Union are not worthy of a clear statement from you on this matter?
Mr President, yesterday in Ireland, a conference addressed the topic of aid and Eastern Europe. One of the countries we spoke about was Georgia, and it was really refreshing to hear how much progress had been made for a particular group of individuals with no voice - children with disabilities, both intellectual and physical, and young adults - but also deeply depressing to learn that those involved believe that they are now set back by 10 years because of the conflict.
I would just ask, because I was involved yesterday, that you bear in mind the most vulnerable when we are doing trade agreements and having conversations. This was a very important debate here, but the horrific humanitarian situation has been spoken about by other colleagues, and there is a group of people who is always forgotten; I just wanted their voice to be heard here today.
(PL) Mr President, ladies and gentlemen, we have to bear in mind that Georgia is a small country, albeit situated in an extremely strategic position in the Southern Caucasus, a fact which causes a situation of conflict with its powerful northern neighbour, Russia. So I am grateful to the Commissioner for her declaration that the aid for which Georgia has been waiting for so long will be released tomorrow.
Please let us remember that when Georgia embarked on the road to democratic reform and decided to be more closely tied with western Europe than with Russia, as it had been for decades and perhaps even centuries, it lost an economic partner which was buying 80% of its production. We have done nothing to move into the vacuum and buy goods produced in Georgia to ensure that the country is able to function. In relation to this, I very much approve of the declaration, as I do the announcement concerning a macrofinancial plan for Georgia.
There is one more thing: Commissioner, we must not consider Georgia in the political sphere as an entirely distant partner, because Georgia is trapped in an unbelievably complicated geopolitical situation. In relation to this, I do not imagine that, during the talks which the European Union holds with Russia, nothing at all is said about the situation in Georgia. I do not want to mention the six-point Sarkozy Plan again, because everyone has done this, but we must remember that our contacts with such a powerful partner as Russia, which are extremely important for us of course, must also have reference to our smaller partners, which are near and dear to us.
Mr President, politics is merely a job when it is self-serving. It becomes a vocation when it helps others - when the Goliaths come to the aid of the Davids. In this instance, the European Union is the Goliath coming to the aid of Georgia, the David, and I welcome that. It has, however, another Goliath alongside it in the form of Russia, with a different agenda for Georgia. It is important that the European Union flex its muscles in resisting that unwarranted intrusion.
I was in Bonn last week at the EPP Congress, and there the President of Georgia spoke. He outlined the efforts the country was making in dealing with corruption, its agenda for reform to ensure economic growth, and also its desire to have a free trade agreement. My question is: when does the Commission see that free trade agreement being brought into being, when the conditions for it are met?
Mr President, we are discussing the aspirations of Ukraine, Moldova and Georgia. These are similar aspirations to be closer to the European Union.
It seems that this is a problem for us. I wonder what will happen in 10 years' time, when those aspirations turn to disappointment and there are no more aspirations to join the European Union, with no expectations for anything more. This will be a much more difficult situation for us. Georgia is the country with the highest support from society for membership of the European Union, and the highest support for NATO, of all the Eastern Partnership countries. There is also the greatest progress in market reforms.
If we do not move more quickly, we will have the same situation as with Turkey, where society is backing away from its European aspirations. That will be a really dangerous situation in spite - and maybe because - of other political movements around these countries. We see what is going on in Russia, and when the aspirations of Georgia for European Union membership falter, we may face a situation that is quite dangerous for all European Union countries.
Mr President, I know that there is a great deal of interest in this matter. Those of you who have followed this closely will also know that the Swedish Presidency has devoted a lot of time to Georgia. The Swedish Foreign Minister, Carl Bildt, had the opportunity last Thursday to discuss Georgia with you in the Committee on Foreign Affairs.
The EU will continue to provide considerable political, technical and financial support to Georgia. This will, in all probability, involve continued appeals for respect for Georgia's territorial sovereignty and integrity and continuation of the EU monitoring mission, as well as our very important role of mediator in the Geneva talks. The Geneva talks are the relevant platform. These talks are progressing slowly, but they are nevertheless progressing and all of the parties are represented there.
We will also provide further financial assistance for the aftermath of the conflict. As many of you have pointed out, the humanitarian situation is still of great concern. Mrs McGuinness is, of course, right to say that it is the most vulnerable who are suffering as a result of this.
In the meeting with our Russian dialogue partners, the EU will continue to emphasise that it is necessary to implement the six-point cease-fire agreement and the subsequent implementing measures - the withdrawal of forces to the positions held on 7 August 2008. Perevi, Akhalgori and Upper Kodori will be mentioned in particular, just as many of you have done.
The closure of the OSCE mission in Georgia and the UN observer group has resulted in the removal of crucial elements of the important international security structure. Now, the only remaining international presence is the EU monitoring mission. It is making a significant contribution to security and to normalisation. That is why it is so important for the monitoring mission to have access to the breakaway regions. It is important for Georgia's security and stability. This is an important point that the EU will continue to emphasise to all of the relevant dialogue partners.
The EU will, of course, continue to support Georgia's territorial integrity, but we also have a strategic interest in maintaining contact with the breakaway regions and in keeping open a window to the outside world for the populations of these separatist areas. This may help us gradually to lay the foundations for a solution to the conflict through continued EU involvement and measures to promote trust across the administrative borders and through contact between the different populations.
The EU will continue to be very active in this matter. The Commission and Mrs Ferrero-Waldner are very committed to this, as is the European Parliament, and that is something for which I am very grateful.
Member of the Commission. - Mr President, first of all, thank you for the frank discussion that we have had today.
I thought that many of you knew what we have been doing for Georgia. Georgia has received a lot of support from us, both political and also economic and humanitarian, but it seems as if we have not done anything. This is not true at all.
First of all, the war was stopped by the European Union and by Mr Sarkozy. Second, you are right, there is a six-point plan which, unfortunately, has not yet been fully implemented, but every time we work with the Russians, this is on our agenda. This is absolutely clear.
It is right, as the Council President said, that the only platform where we really start to go on, even slowly, is in Geneva, and so the Geneva talks have to go on.
We also need support and openness from both sides, because it is a difficult conflict and we are, so to speak, the mediators in this conflict. This is the number one political issue.
We do have to continue and we know very well that Russia is a huge partner on the other side. At the same time, we have a common neighbourhood, and therefore we always speak quite clearly about these issues with Russia. We do need, as I said here, the attitude on both sides to go forward, which is what I said in my speech if you will recall. This is the first point.
The second concerns the economic and humanitarian front, where we are working very closely indeed. The EUR 500 million package was the biggest package I could bring through. There is not so much money in the neighbourhood policy that I could have gone for, but this is what we did because we thought Georgia needed that after the war and all the damage that had been done - particularly for the most vulnerable.
I myself have visited the IDP camps and I have visited the houses that have been restored with our programmes.
I can tell Mrs Lunacek that I myself signed an agreement with the Georgians where they absolutely commit themselves to not using one cent of the European Union money. We always control our money, so normally there should not be a cent of our money going to re-arming on the Georgian side.
I cannot, of course, control what Georgia is doing on other issues, but on our money I can be clear.
There are other things that have been mentioned. For instance, the two teenagers that are still in detention in South Ossetia. These are issues that we do of course mention to the Russians. We talk about them, but for the moment, unfortunately, we have no solution to it and we ourselves cannot enter South Ossetia.
As regards the principle, of course we are clear on the principle. There is territorial integrity and there is sovereignty, and this is what we clearly say of Georgia. Absolutely. It is, however, one thing to speak about principles and another thing to implement these principles immediately. This, unfortunately, is sometimes quite difficult.
Let me also speak about the Tagliavini report. The very fact that this report has been publicised is a very important one. You know we supported this independent report. I have known Mrs Tagliavini for ages from when I was OSCE chairperson-in-office in the year 2000 as foreign minister of my country. She was then my special representative for the Caucasus. She is a very courageous, independent lady, and I must say she has made an excellent report.
This also helps because the report has made the facts clear. We draw the lessons from that, but we can only continue helping Georgia by diplomatic means.
Having said all of that, I can also say that we have been doing an enormous amount of work first on the neighbourhood policy to the east, and now on the Eastern Partnership.
The other day, we had a very important ministerial meeting under the Swedish Presidency with the six foreign ministers of the Eastern Partnership including the foreign minister from Georgia.
There, we also discussed all the possibilities, but would you really think that we can give everything to every country without them doing their part? We cannot. We have to ask them also to do their part. That also means on trade, as a free and deep trade agreement can only be there when the right legislation is there. We cannot just ask them to come into the European Union if the Council is not unanimous on it.
These are things where one has to see one side and the other, but we are supporting Georgia more than anybody else. So I would rather hope that this policy, as some have said, is really supported by you. This is a policy where we try to help them as much as we can, but we also want to see the right behaviour from Georgia.
The debate is closed.
(The sitting was suspended at 19.55 and resumed at 21.00)